DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
              2.	Claims 1, 3-9, 11-16 and 18-20 are allowed in view of Applicant’s Terminal Disclaimer/Remarks (filed 06/02/2022). Particularly, the prior art of record fails to disclose or fairly suggest a method, a non-transitory computer storage medium for caching content during live event…and the feature of “…in response to receiving the selection of the specific live event from the content provider, assigning, to particular content provided by the content provider, a combination of distribution criteria that include user attributes that indicate user interest in the specific live event, wherein assignment of the combination of distribution criteria to the particular content conditions eligibility of the particular content for distribution to a particular user based on the combination of distribution criteria being matched by attributes of the particular user, and wherein the combination of distribution criteria differ from event data specifying the specific live event; identifying, by the one or more data processing apparatus and after receiving the selection of the specific live event, an opportunity to provide content to a user at a user device based on data available to the one or more data processing apparatus by the user device; determining, by the one or more data processing apparatus, that attributes of the user match the combination of distribution criteria that include user attributes that indicate user interest in the specific live event; and providing, by the one or more data processing apparatus and to the user device in response to determining that the attributes of the user match the combination of distribution criteria that include user attributes that indicate user interest in the specific live event, computer executable instructions that initiate presentation of the particular content on a display of the user device.” as generally recited in combination with other features of all the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


ANNAN Q. SHANG